UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6646



TONY TRUESDALE,

                                               Plaintiff - Appellant,

             versus


BOYD BENNETT; ERNEST SUTTON; C. E. BATTLE; MR.
REPASS; THEODIS BECK,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-461-BO)


Submitted:    June 19, 2003                   Decided:   June 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Truesdale, Appellant Pro Se. Elizabeth F. Parsons, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tony Truesdale appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Truesdale v. Bennett, No.

CA-02-461-BO (E.D.N.C. filed Feb. 12, 2003; entered Feb. 14, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2